DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants elect Embodiment I (Claims 1, 6, 8 and 9) corresponding to Figures 1-10 with traverse.
However, claims 2-5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claimed embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 27, 2021.
The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the claimed species necessitate searching for different embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikriannikov [U.S. Patent No. 8975995].
Regarding claim 1, Ikriannikov discloses an inductor element (column 1, lines 49-64, Figure 1) comprising:
a first conductive portion (e.g., 106) including: 
a first round-about portion (e.g., one loop turn portion of 106) connecting a first end (e.g., end of turn portion 106 meeting the long end portion of  winding 106, Fig. 1) and a second end (e.g., end of turn portion 106 meeting short end of 106) in a round-about manner;
a first mount portion (e.g., horizontal long end of winding 106) connected to the first round-about portion at the first end and extending from the first end in a first direction (e.g., direction from long end portion of 106 to short end portion) linearly passing through the second end from the first end (see Figure 1); and
a second mount portion (e.g., horizontal short end of winding 106) connected to the first round-about portion at the second end (e.g., end of turn 106 meeting the horizontal short end) and extending from the second end in the first direction; 
a second conductive portion (e.g., 108, column 1, lines 54-62, Fig. 1) including:

a third mount portion (e.g., horizontal longer end of winding 108) connected to the second round-about portion at the third end and extending from the third end in a second direction (e.g., direction from horizontal shorter end of 108 to longer end) linearly passing through the fourth end from the third end; and
a fourth mount portion (e.g., horizontal shorter end of winding 108) connected to the second round-about portion at the fourth end (e.g., end of winding 108 connected to horizontal short end of 108) and extending from the fourth end in the second direction; and
a magnetic core (e.g., 102, column 1, lines 52-53) configured to house at least a part of the first conductive portion and the second conductive portion so that each mount surface of the first to fourth mount portions is exposed from one side of the magnetic core (see Fig. 1),
wherein the first conductive portion and the second conductive portion are arranged so that the first direction (e.g., direction from horizontal shorter end of winding 106 to longer end) and the second direction (e.g., direction from horizontal shorter end of winding 108 to longer end) are substantially parallel and opposite to each other, and 
wherein the first mount portion (e.g., horizontal long end of winding 106) and the third mount portion (e.g., horizontal long end of winding 108) are at least partially 
Regarding claim 6, Ikriannikov discloses the first conductive portion (e.g., winding 106) and the second conductive portion (e.g., winding 108) have the same exterior shape and are arranged symmetrically to each other (see Fig. 1).
Regarding claim 8, Ikriannikov discloses the mount surfaces of the first and third mount portions (e.g., horizontal long end of winding 106 and the horizontal long end of winding 108, respectively) are longer than those of the second and fourth mount portions in the first or second direction (see Fig. 1).
Regarding claim 9, Ikriannikov discloses the first conductive portion 106 and the second conductive portion 108 are a rectangular wire (see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837